ORDER OF FURTHER REMAND
Tsoucalas, Judge:
Upon considering the Motion for Further Remand of Defendant-intervenors SKF USA Inc., SKF GmbH, SKF France, S.A., SKF Industrie S.p.A., SKF Sverige AB and SKF (U.K.) Limited (collectively “SKF”), and upon considering all other proceedings and papers filed herein, it is hereby
Ordered, that SKF’s motion be, and the same hereby is granted, and it is further
Ordered, that this case is remanded for further proceedings in accordance with the opinion of the U.S. Court of Appeals for the Federal Circuit in Federal-Mogul Corporation v. United-States, Ct. Nos. 94-1097, -1104 (August 28, 1995) (“Federal-Mogul”), including an opportunity for the U.S. Department of Commerce to inform the Court whether it *1349wishes to utilize the amount-based tax-neutral value-added tax adjustment methodology employed in the determination at issue in Federal-Mogul, and it is further
Ordered, that if the U.S. Department of Commerce wishes to utilize the aforementioned methodology, the agency should recalculate the antidumping margins accordingly and file said recalculated margins and remand results with this Court within ninety (90) days of the date of this Order, and it is further
Ordered, that any comments on the aforementioned remand results are due within thirty (30) days after the filing of such results, and that any rebuttal comments are due within fifteen (15) days thereafter.